DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2021 was filed before the notice of allowability.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 5 is canceled in this application.
Claims 17-40 are new in this application.
Claims 1-4, and 6-40, are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,873,786 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Choi et al. (US 20160150063 A1, published: 5/26/2016), Lind et al. (US 20170093769 A1, filed: 9/30/2015), and Miura et al. (US 20130260896 A1, published: 10/3/2013), does not expressly teach or render obvious the invention as recited in independent claims 1, 15, and 16.
in accordance with a determination that the first broadcast application is the only broadcast application on the electronic device capable of broadcasting the visual output of the application while the task is ongoing, starting the task and sending the visual output of the application to the first broadcast application for transmitting the visual output over the communication interface to a remote server without causing display of the plurality of affordances including the second affordance.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the electronic device of the prior art to incorporate the features of in accordance with a determination that the first broadcast application is the only broadcast application on the electronic device capable of broadcasting the visual output of the application while the task is ongoing, starting the task and sending the visual output of the application to the first broadcast application for transmitting the visual output over the communication interface to a remote server without causing display of the plurality of affordances including the second affordance, as recited in the context of claims 1, 15, and 16, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145